689 So.2d 353 (1997)
Manfredo ORTIZ, Appellant,
v.
STATE of Florida, Appellee.
No. 95-03622.
District Court of Appeal of Florida, Second District.
February 14, 1997.
James Marion Moorman, Public Defender, and Allyn Giambalvo, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Ron Napolitano, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
We affirm the appellant's judgment and sentence. Because this court lacks the authority to review the trial court's order denying the appellant's motion for case reassignment, we are precluded from reaching the substantive issues raised. Wild v. Dozier, 672 So.2d 16, 18 (Fla.1996).
Affirmed.
PATTERSON, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.